Exhibit 99.1 Press Release Contact: Jay Bullock Chief Financial Officer ARGO GROUP ANNOUNCES 2 Book value per share up 12.5 percent in 2010, inclusive of common dividends paid, driven by operating results, strong investment results, and the repurchase of 10.4 percent of year-end 2009 shares outstanding HAMILTON, Bermuda (Feb. 17, 2011) – Argo Group International Holdings, Ltd. (NasdaqGS: AGII), an international underwriter of specialty insurance and reinsurance products, today announced financial results for the three months and year ended Dec. 31, 2010. Highlights for the year ended Dec. 31, 2010: ● Total revenue was $1.38 billion compared to $1.54 billion last year; ● Net income was $82.6 million or $2.76 per diluted share versus $117.5 million or $3.81 per diluted share in 2009; ● Net pre-tax operating income, or pre-tax income before net realized investment and other gains and losses, foreign currency exchange gains and losses and an intangible asset impairment charge, was $74.7 million versus $164.8 million in the prior year; ● Net after-tax operating income per diluted share was $2.00 versus $4.28 per diluted share in 2009; ● Book value per share (BVPS) increased to an all-time high of $58.41 at Dec. 31, 2010, up 12.5 percent from Dec. 31, 2009, inclusive of common dividends paid.BVPS grew at a compound average growth rate (CAGR) of 12.1 percent for the past eight years. Highlights for the three months ended Dec. 31, 2010: ● Total revenue was $316.5 million versus $391.0 million in the fourth quarter of 2009; ● Net income was $12.8 million or $0.44 per diluted share, compared to $41.0 million or $1.33 per diluted share for the three months ended Dec. 31, 2009; ● Net pre-tax operating income, or pre-tax income before net realized investment and other gains and losses and foreign currency exchange gains and losses, was $18.2 million versus $39.4 million in the fourth quarter of 2009; ● Net after-tax operating income per diluted share was $0.51 versus $1.02 per diluted share in the year-ago quarter. - more - Argo House T 110 Pitts Bay Road
